DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The 112(a) rejection is withdrawn.
Response to Arguments
Applicant’s arguments, see page 7, filed 5/10/2011, with respect to the rejection of claim 1 using Miyazawa and Niedermeier have been fully considered but are not fully persuasive.
Applicant argues, on page 8, that Niedermeier and Miyazawa are not compatible with Fedor52.
Examiner acknowledges Miyazawa is inappropriate to support the assertion of obviousness, as the focal point in Figure 1 is for the light source, not the camera. As one of the references in the rejection is withdrawn, the rejection is withdrawn.
Examiner’s position is that the teachings of Niedermeier brought to Fedor52 are those of ‘have a focal point between the object and the lens’, not the locations of the light source and camera relative to the object. Examiner asserts that the function of the camera does not depend upon the distinction between transmitted light (Niedermeier) and reflected light (the instant invention).
The concept is also illustrated by new prior art Wagener (DE 10310273) Figure 1, in which the light rays converge at a point between the camera and the surface (object) being observed.
Therefore, upon further consideration, a new ground(s) of rejection is made in view of Wagener.
Applicant argues, on page 6, that the 112(f) rejection is improper.
Examiner’s position is that the 112(f) is not a rejection, rather it is a statement of how the office interprets the claims. The applicant is correct that examples of the cited elements are present in the specification (e.g.. the list presented in the 11/23/2021 reply). However, ‘claims are read in light of the specification’ not the ‘specification is read into the claims’. As such, the claims are subject to the three prong analysis independent of the specification. See MPEP 2181(I).
Additionally, applicant argues that e.g. “illumination device” is understood in the industry to have a structural meaning. However, the specification (and the applicant on 11/23/2021) define it as e.g. a “diffusing element” or ‘a passive object illuminated by something else’ which could be pretty much anything (such as a mirror, a chunk of crystal, etc). Examiner’s position is that providing broad definitions or examples of one specific type of illumination device does not make a term a commonly accepted industry standard. That is, other bottle scanning machines use the term “illumination device” in widely different ways (e.g. lasers, flash lamps, etc), which is why the 112(f) is being inserted – the examiner believes the claim contains means-plus-function limitations without structure in the claims, so he’s letting the applicant know what they are and how the claims are being read. The specification is used as a reference when applying art, i.e. Fedor52 teaches a diffuse light source, which is why it was used as a primary reference instead of e.g. Kwirandt 6654116 which – while having a similar setup – teaches away from diffuse illumination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transport device”, “monitoring device”, “illumination device” and “image capturing device” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 10 and the limitation “an objective of the illumination device”, the specification does not teach that the illumination device has an objective. The only mention of an objective (elements 42, 42a-b) discuss one for the monitoring device, or in a positional relationship with the illumination device.
For purposes of examination, examiner reads the use of “illumination device” as “monitoring device”. If this is not the intended interpretation, the applicant should amend the claims to reflect the correct interpretation or describe the desired interpretation (with references to support in the drawings or specification)  in a reply to this office action.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 specifies transparent walls, and the specification does not teach the presence of any other walls that claim 15 could reference. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, 15-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedor et al (United States Patent 5699152) in view of Wagener (WO 2004081550).
As to claim 1, Fedor teaches an apparatus for inspecting objects which have an opening, comprising 
 	a transport device configured to transport the objects along a predetermined transport path (column 4, lines 1-2 “conveyor line”),
 	a monitoring device which is configured to monitor at least one region of an inner wall of the object through the opening of the object (Figure 3, “Camera 1” views neck 15),
 	wherein the monitoring device is configured to capture spatially resolved images (Abstract teaches enlarging the image and increasing the visual size of a defect, indicating focused images),
 	wherein the apparatus has an illumination device configured to illuminate at least one region of the inner wall (Figure 3, annular LED array 27 shines on neck 15)
 	wherein the illumination device is arranged between the monitoring device and the object (Figure 3, element 27 is between “Camera 1” and container 10), 
 	wherein an image capturing device is focused in the monitoring direction (column 8, lines 24-39).
 	Fedor does not teach the image capturing device is focused such that the pupil region or focal point is located between the object and an objective of the illumination [monitoring] device. However, it is known in the art as taught by Wagener. Wagener teaches the image capturing device (Figure 1, element 11) is focused such that the pupil region or focal point (the rays converge at a point) is located between the object (the side of the bottle being examined) and an objective of the illumination [monitoring] device (lens unit 14). It would have been obvious to one of ordinary skill in the art at the time of filing to have the image capturing device is focused such that the pupil region or focal point is located between the object and an objective of the illumination [monitoring] device, in order to improve machine performance.
 	Fedor does not explicitly teach the object to be inspected is a can having a non-transparent base and side walls. However, Fedor teaches inspecting an “open top, cylindrical, non-transparent object” (claim 32), examiner’s position is that such an object is not patentably different from a can, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II). 
As to claim 2, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the illumination device is configured to emit diffuse light (column 9, lines 44-47).
As to claim 3, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 6, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 7, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 8, Fedor in view of Wagener teaches everything claimed, as applied above in claim 7, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 10, the method would flow from the apparatus of claim 1.
As to claim 11, the method would flow from the apparatus of claim 3.
As to claim 12, Fedor in view of Wagener teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the monitoring device has an objective with a pupil arranged in front (Figure 3, element 44).
As to claim 15, Fedor in view of Wagener teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the object has, at least partially, nontransparent walls (claim 32 teaches inspecting non-transparent objects). Additionally, apparatus claims cover what a device is, not what a device does. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Regarding the limitation “the object has, at least partially, nontransparent walls“, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114(II), MPEP 2115.
As to claim 16, Fedor in view of Wagener teaches everything claimed, as applied above in claim 2, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 17, Fedor in view of Wagener teaches everything claimed, as applied above in claim 16, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
As to claim 19, FMN teaches everything claimed, as applied above in claim 3, in addition Fedor teaches the illumination device has a transit region through which a beam path extending from the object towards the monitoring device can pass (Figure 3, element 27 is an annular LED array).
As to claim 20, Fedor in view of Wagener teaches everything claimed, as applied above in claim 19, with the exception of the transit region is configured as a hole in the illumination device and preferably has a diameter which is between 1 mm and 20 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired size opening (including the claimed range), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. In this case, Fedor discusses inspecting bottles in the Background (column 1, line 49 – column 2, line 34) which commonly have a size consistent with the claimed range, the instant specification is silent as to the criticality of the claimed range, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes inspection system and hole for a desired type of object, in order to improve machine performance.
Claims 4-5, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor in view of Wagener, in further view of Fedor et al (United States Patent 5592286 hereafter referred to as “Fedor86”).
As to claim 4, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, with the exception of the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the monitoring device (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
 	Fedor in view of Wagener does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
As to claim 5, Fedor in view of Wagener in view of Fedor86 teaches everything claimed, as applied above in claim 4, in addition Fedor teaches of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
As to claim 13, Fedor in view of Wagener teaches everything claimed, as applied above in claim 12, with the exception of the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness. However, it is known in the art as taught by Fedor 86. Fedor86 teaches the illumination device is designed as a planar body or has a planar body (Figure 2, illuminating means 28 are arrayed on the plane indicated by “48”), that arranged perpendicular to an optical axis of the monitoring device (Figure 2) and has, viewed along the optical axis, a thickness (Figure 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have the illumination device is designed as a planar body or has a planar body, that arranged perpendicular to an optical axis of the monitoring device and has, viewed along the optical axis, a thickness, in order to ease construction and improve light consistency.
 	Fedor in view of Wagener does not teach a thickness which is greater than 0.2 mm and less than 40 mm. However, it would have been obvious to one of ordinary skill in the art at the time of filing to choose a thickness within the claimed range, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. In this case, a circuit board sufficient to support an LED array would obviously fall within the claimed range, in order to provide a stable support.
As to claim 14, Fedor in view of Wagener teaches everything claimed, as applied above in claim 13, in addition Fedor teaches of a surface of the illumination device is greater than a cross-section of the object to be inspected (Figure 3, element 27 has a larger radius than the container 10). Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired relative sizes (including the claimed one), since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)A. The specification is silent as to the criticality of the relative sizes, and it would have been obvious to one of ordinary skill in the art at the time of filing to have any desired sizes for a desired type of illumination for an object, in order to improve machine performance.
Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fedor in view of Wagener, further in view of Triner et al (United States Patent 5451773).
As to claim 9, Fedor in view of Wagener teaches everything claimed, as applied above in claim 1, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
As to claim 18, Fedor in view of Wagener teaches everything claimed, as applied above in claim 2, with the exception of a shutter device is arranged between the illumination device and the monitoring device. However, it is known in the art as taught by Triner. Triner teaches a shutter device is arranged between the illumination device and the monitoring device (column 5, lines 3-12). It would have been obvious to one of ordinary skill in the art at the time of filing to have a shutter device is arranged between the illumination device and the monitoring device, in order to better control the light entering the camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877      


/Michael A Lyons/Primary Examiner, Art Unit 2877